Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A in the reply filed on 28 February 2022 is acknowledged.  The traversal is on the grounds that examining species A and B together would not be a burden on examination.  This is not found persuasive because as applicant notes these are two different ways of attaching the barrier layer to the separator, there is currently no evidence that these are obvious variants of each other, therefore separate searches and rejections are necessary which does indeed present a burden on examination.  Applicant is invited to submit on the record that these species are obvious variants of each other in order to rejoin the claims for examination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-12 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 9 requires: “A battery, comprising a housing and a wound-type cell according to claim 1, wherein the wound-type cell comprises a positive sheet, a negative sheet, and an insulated separator” etc.  However, claim 9 being dependent on claim 1 already requires the wound-cell to include the wound-type cell according to claim 1.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9-11, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Kim et al. (US Pub 2006/0093922 newly cited).
In regard to claim 1, Kim et al. teach a wound-type cell (see figure 8, in an unwound state but is to be wound), comprising a positive sheet (second electrode plate 730), a negative sheet (negative electrode plate 740), and an insulated separator (separator 750) located between the positive sheet and the negative sheet; wherein, the negative sheet comprises a negative base layer (current collector 742), a negative coating (coated region 744), and a negative tab (electrode tab 746) disposed on surface of the negative base layer, wherein the negative coating covers surface of the negative base layer, and the negative coating is provided with a tab connection area (uncoated region 743) that avoids the negative 
In regard to claim 9, Kim et al. teach a battery, comprising a housing (can 160) and a wound-type cell according to claim 1 (figure 2, paragraph [0048]).
In regard to claim 2 and 10, the barrier layer 725 is located on a side of the insulated separator facing the negative sheet 740 (paragraph [0070]).
In regard to claim 3 and 11, the barrier layer 725 (of composite tape 10) is bonded to the insulated separator through a first adhesive layer (organic base 12, adhesive layer 16), and the first adhesive layer is a non-sticky hot melt adhesive layer at room temperature (paragraphs [0037-0046]).
In regard to claim 6 and 14, the barrier layer (including inorganic base layer 12) comprises polyester resin (such as PET - paragraph [0042]), and the tape may have a thickness such as 5 to about 200 micron (paragraph [0038]).
In regard to claim 7 and 15, the positive sheet 700 comprises a positive base layer (current collector 732) and a positive coating 734, the positive coating covers surface of the positive base layer, and the positive base layer is provided with an uncoated area 733, and the uncoated area is opposite to the tab connection area (figure 8, paragraph [0068-0071]).
In regard to claim 16, Kim et al. teach an electronic product, comprising a battery of claim 9 (paragraphs [0003-0006]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 or 9.
In regard to claim 4 and 12, Kim et al. teach that an adhesive layer 16 is provided on at least one surface of the insulating tape 10 (paragraph [0037]), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second adhesive layer is provided on a side of the barrier layer facing away from the insulated separator as multiple adhesive layers are envisioned by the prior art depending on the level of adhesive required for a given application.   While the kind of adhesive is not specifically disclosed a person of ordinary skill in the art would appreciate that adhesives are typically pressure-sensitive adhesive and can be swelled by electrolyte depending on the composition and porosity thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (US Pub 2019/0097228 newly cited) teach insulating tape over an electrode tab (see figure 5, abstract) considered relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723